DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on November 29, 2022 have been received and entered. Claims 1-24 have been canceled, while claims 25-45 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of claims 25-31 (group I) in the reply filed on November 29, 2022 is acknowledged.  The traversal is on the grounds that Yong is not prior art. Applicant further indicate that common technical feature links the invention of group I-IV and therefore all the claims should be examined. Applicant' s argument have been fully considered but not found fully persuasive. It should be noted that previous office action explicitly indicated that technical feature of invention of group I is a chimeric nonhuman animal exposed chimeric nonhuman animal.  Applicant’s argument pertaining to claims 32-38 (group II) directed to method of making nonhuman chimeric animal was found persuasive, therefore, restriction requirement between invention of group I and II are hereby withdrawn and claims 32-38 (group II) are hereby rejoined with the elected invention of group I.  It is relevant to note that claims of Group III are directed to use of zoonotic virus infected chimeric nonhuman animal, whereas the claims of Group IV are directed use of an autoimmunity agent treated chimeric nonhuman animal, and thus the groups III and IV have their own technical feature with a modified genotype and phenotype of the chimeric nonhuman animal. Additionally, the linking feature of a chimeric nonhuman animal would have been obvious before the effective filing date of instant invention in view of obviousness rejection set forth in this office action (see pages 10-11) and thus instant application lacks technical feature linking the recited groups III and IV as would be required to fulfill the requirement for unity of invention. The requirement is still deemed proper and is therefore made FINAL.
Claims 39-45 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 29, 2022. 

Priority
This application is a 371 of PCT/SG2018/050488 filed on 09/25/2018, which claims foreign priority from SG 10201707891P filed on 09/25/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 25-37 and 38 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
An immunodeficient chimeric NSG mouse (NOD-scid IL-2Rγ.-/- ) comprising a BAT bone marrow cells or HSC, wherein the BAT bone marrow cells or HSC are obtained from BAT species selected from group consisting of Eonycteris spelaean and  Pteropus alecto, wherein the immunodeficient NSG mouse comprises  a reconstituted bat immune system comprising: BAT T/NK cell, BAT B cell and BAT dendritic cells such that said mouse expresses both mouse and  BAT genes,  and wherein said chimeric NSG mouse does not develop graft versus host disease symptoms; 
and 
A method for producing the chimeric immunodeficient chimeric NSG mouse of claim 25 (as set forth above), said method comprising: 
a) providing bone marrow cells or HSC from BAT selected from group consisting of Eonycteris spelaean and Pteropus alecto; 
b) transplanting at least 1x105 bat bone marrow or HSC cells by intravenous injection into a neonatal or adult NSG (NOD-scid IL-2Rγ.-/-) mouse that has been sub-lethally irradiated to produce chimeric NSG mouse comprising the BAT bone marrow cells; and 
c) collecting blood samples from the chimeric NSG mouse and analyzing for BAT and mouse genes and/or peripheral blood type to confirm bat chimerism.
, does not reasonably provide enablement for (i) any other chimeric non-human animal comprising xenogeneic transplanted bat cells obtained from any other species of BAT, (ii) a chimeric non-human animal or method of making chimeric non-human animal without any resulting phenotype to make use of the invention, (iii) introducing any number of BAT cells via any other route to produce chimeric nonhuman animal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention: 
 The claims are directed to a chimeric non-human animal comprising xenogeneic transplanted bat cells. Dependent claim limits the bat cells give rise to at least one immune cell type selected from the group comprising monocytes, T cells, NK cells, B cells and dendritic cells and wherein the host is immunodeficient prior to receiving bat donor cells. Claim 27 limits the  non-human animal is a mouse acting as host to bat donor cells subsequently limiting to NOD scid gamma (NSG) strain. Claims are also directed to method for producing the chimeric non-human animal of claim 25, comprising: a) providing bone marrow cells, splenocytes, stem cells or lymphoid cells from at least one bat; and b) introducing the bat bone marrow cells, splenocytes, stem cells or lymphoid cells into a neonatal or adult non-human animal which has been sub-lethally irradiated, wherein the non-human animal acts as host to bat donor cells.
 Breadth of the claims:
  The claims are broadly directed to any strain of non-human mammal of any species comprising xenogeneic transplanted bat cells obtained from any species to reconstitute Bat immune system. The claims further encompass (a) providing any amount of bone marrow cells, splenocytes, stem cells or lymphoid cells from at least one bat of any species; and b) introducing via any route any amount of the bat bone marrow cells, splenocytes, stem cells or lymphoid cells into a neonatal or adult non-human animal which has been sub-lethally irradiated to produce the chimeric non-human animal. The disclosure provided by the applicant, in view of prior art, must encompass a wide area of knowledge to a reasonably comprehensive extent. In other word each of these, aspect must be shown to a reasonable extent so that one of the ordinary skills in the art would be able to practice the invention without any undue burden being on such Artisan. 
Guidance of the Specification and The Existence of Working Examples:
The specification teaches transplanting or engrafting bat cells into a different non-human animal, such as a mouse, to produce a chimeric animal with a reconstituted bat immune system (see para. 7). Examples 1 and 2 disclose neonatal mice and adult NSG mice that are sub-lethally irradiated and injected with 1x108 bat bone marrow cells via intra-hepatic and intravenous injection. The results indicate that bat BM cells have a long-term repopulating capacity to survive, expand and stably establish a bat immune system in NSG recipients (see example 2, figure 1E). Example 4 teaches transplantation of an autologous or syngeneic graft will not trigger a rejection. However, with an allogeneic graft, wherein the donor and recipient are genetically different, the recipient will develop GvHD. The transfer of mature bat lymphoid cells was expected to cause the development of GvHD symptoms. However, it was surprising to observe that the transplantation of bat cells did not lead to any signs of GvHD in bat-mice, even 40 weeks after initial cell injection. Example 5 discloses that peripheral blood reconstitution levels at 40 weeks post-injection (see fig. 3A), the groups of 5×103 and 1×104 cells did not give rise to significant reconstitution, while a transfer of 5×104 or more cells resulted in engraftment. However, to achieve a robust establishment and maintenance of bat immune cells in NSG recipients, an initiating number of 1×105 bat BM cells was required to reach a reconstitution level of -20% to 50% (FIG. 3A), which was comparable to adult NSG mice receiving 1×106 BM cells (FIG. 1E).  
 State of the Art and Predictability of the Art and the Amount of Experimentation Necessary:  
The state of the art recognizes that one of skill in the art at the time of invention could not have used any wild type or immunodeficient strain of any species of nonhuman mammal comprising any xenogeneic transplanted bat cells that reconstitutes BAT immune system. The art summarized by the reference of Cadili and Kneteman (Transplantation Proceedings, 40, 3289–3293 (2008)) discloses main hurdle to the efficacious application of xenotransplantation … is the fierce host immune response to xenografts (abstract). Cadili states “rejection of xenogeneic cells is less efficient in T-cell– deficient SCID mice, suggesting T-cell dependence of xenograft rejection. Nevertheless, the dominant infiltrating cells in rejected xenografts are macrophages. It is demonstrated that macrophages are directly involved in xenograft rejection, but that only macrophages that had been activated by T cells can affect xenograft rejection. In fact, some studies have also shown that T-cell infiltration of grafts is necessary for macrophage infiltration of those grafts to occur in large numbers. It has also been shown that pig primed and T-cell–activated macrophages are able to migrate to and destroy pig islet xenografts in naïve mice without additional signals from T cells” (see page 3291, col. 1, last para.). Azuma et al, (Nature Biotech.  2007, 903-910) teaches that "multiple attempts" at generating a suitable mouse strain for repopulation with human cell (hepatocytes), with mice of different genetic backgrounds failed to produce chimeric mouse. This included in their attempts for crossing with the Nod/Scid strain that also resulted in failure (page 903, para. 4). Ito et al discloses that human cell (CD34) do not engraft in the C57/B6- Rag-3C mice (Ito et al., Cellular & Molecular Immunology 9:208-214 (2012) page 209, col. 2). Ito further disclose problem associated with existing humanized models because of a very narrow time window for transplantation (see page 212, col. 2). Ito discloses HSC injection route, age of mice, and HSC and irradiation sources, each of which may affect the efficacy of human cell engraftment (see page 208, col. 2, para 2).  In the instant case, guidance provided in the specification is limited to engraftment of 5x105 BAT BM cells in an immunodeficient NSG mice that are sub-lethally irradiated that do not have mouse T and B cells, which results in an absence of mouse Ig, the Ig and led to a breakthrough in the ability to engraft xenogeneic hematopoietic stem cells. The transplantation of xenogeneic BM cells in NSG mouse effectively creates human immune systems within an immunodeficient NSG mouse (Ito, M. et al. NOD/SCID/γ(c)(null) Blood 100, 3175–3182, 2002). It is relevant to point out that two recent publication disclose immunodeficiency similar to that of their mouse counterparts. However, while the SG rats lack acquired immunity (B and T cells) and NK cells, they cannot be engrafted with human HSCs due to the macrophage-mediated rejection of human xenografts, as expected from mouse studies (Mashimo et al., PLoS One 2010, 5(1), e8870, 1-7, Mashimo et al., 2012, Cell Reports 2, 685–694, page 690, col. 2, para. 2).  In the instant case, neither prior art nor instant specification provide any guidance to overcome the hurdle of xenogeneic transplantation of bat cells or any cell in any other wild type or immunodeficient nonhuman animal other than immunodeficient NSG mouse that is deficient in T and B cells. Therefore, it is apparent that engraftment of any BAT cells in different wild type or immunodeficient strain of nonhuman mammal produced variable and unpredictable results. One of skill in the art would have to perform undue experimentation to make and use the invention without reasonable expectation of success. 
The claims are also directed to a chimeric non-human animal comprising xenogeneic transplanted bat cells and method of making said chimeric nonhuman animal without any resulting phenotype. The disclosure shows that specific immunodeficient NSG mouse are required for xenogeneic transplanted bat bone marrow cells such that the mouse reconstitutes bat immune system as contemplated in the disclosure. In particular, the disclosure provides guidance for the specific immunodeficient NSG mouse that is deficient in mouse T and B cell engrafts BAT bone marrow cells showing resulting phenotype of reconstituting BAT immune system. All of these components are required to produce the required phenotype in the immunodeficient NSG mouse, and the subsequent making and use of said mouse. Note that the instantly claimed mouse, as provided by the disclosure, is an immunodeficient NSG mouse that is deficient in mouse T and B cells displays the xenogeneic BAT bone marrow cells engraftment reconstituting BAT immune cells following intravenous administration of 1x105 BAT bone marrow cells to said NSG mouse. It is noted that instant specification teaches that 5×103 and 1×104 cells did not give rise to significant reconstitution, while a transfer of 5×104 or more cells resulted in engraftment. Therefore, claim 36 is not enabling to produce a non-human animal showing any phenotype. One of skill in the art would not know how to use a nonhuman animal without any BAT cell engraftment or phenotype.  In addition, because the mouse requires specific genotype that makes it immunodeficient lacking mouse T and B cells to function as claimed, the specific requirements outlined in the scope of enablement are required to enable the claimed mice. In view of the lack of teachings or guidance provided by the specification with regard to an enabled use for chimeric NSG mouse , the lack of teaching or guidance provided by the specifications to overcome the art recognized unpredictability of engrafting xenogeneic BAT cells derived from any species in a  wild type nonhuman animal and the resulting phenotype, and the lack of correlation between engraftment of BAT cells and a phenotype  and for the specific reasons cited above it would have required undue experimentation for an artisan of skill to make and use the claimed invention. Given the vast number of wild type or immunodeficient nonhuman animal species which may be used for engraftment of any amount of any cells derived from at least one species of known or yet to be identified BAT species introduced via any route to reconstitute BAT immune system, and no showing of a specific wild type or immunodeficient nonhuman animal species other than an immunodeficient NSG mouse comprising BAT bone marrow cells, the Artisan would have to perform experiments to find the vast majority of working embodiments encompassed by the claims. Such is considered undue experimentation, as it is required for the vast majority of embodiments. The lack of guidance in the specification would force the skilled practitioner to guess and try different nonhuman animal of different genotype comprising BAT cells derived from different species to make and use the invention, without reasonable expectation of success. Such guessing would require extensive and undue experimentation. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970. Therefore, the Artisan, recognizing the variabilities which affect the BAT cell engraftment, would not reasonably predict the vast majority of embodiments claimed. 
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled commensurate with full scope. An artisan of skill would have required undue experimentation to practice the invention because the art of repopulating xenogeneic BAT cells in a nonhuman animal of any strain and species was unpredictable at the time of filing of this application as supported by the observations in the art record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (Blood, 100(9), 3175-3182)/or Beyer et al (Stem Cell Development, 2017, 26(2), 102-112) and Zhou et al (Scientific Reports, 2016, 6:38597, 1-9)/or Crameri et al (PLoSONE 2009, 4(12): e8266., 1-9) as evidenced by Ng (Scientific Report, 2016, 21256, 1-18). 
Claim interpretation: Instant rejection is applied to the breadth of the claim that does not require any specific phenotype and method steps to make said cheremic nonhuman animal and not necessarily to any specific phenotype. 
With respect to claims 25, 28 and 31, Ito et al teach an immunodeficient NSG (NOD/SCID/g null) mouse comprising xenogeneic transplanted cell (human cells) (see page 3177, col. 2, para. 1). 
Regarding claim 32-34, Ito et al teach a method for producing an immunodeficient chimeric NSG mouse, comprising: a) providing xenogeneic stem cells (human); and b) introducing the xenogeneic cells into NSG mouse that has been sub-lethally irradiated (see page 3177, col. 1, para. 1, para. 3), wherein the immunodeficient mouse acts as host to xenogeneic donor [human] cells, wherein said mouse shows hematopoietic cells engraftment
With respect to claims 35-36, Ito et al teach that the at least 104 cell xenogeneic donor cells are introduced by intra-venous injection (see page 3177, col. 1, para. 1 and para 3).
Likewise, with respect to claims 25, 28 and 31, Beyer et al teach an immunodeficient NSG (NOD/SCID/g null) mouse comprising xenogeneic transplanted bone marrow cell (human cells) (see page 103, col. 2, para. 1-3). 
Regarding claim 32-34, 37, Beyer et al teach a method for producing an immunodeficient chimeric NOD scid gamma (NSG) mouse, comprising: a) providing xenogeneic bone marrow cells (human) (see page 103, col. 2, para. 1); and b) introducing the xenogeneic bone marrow cells into an immunodeficient NSG mouse that has been sub-lethally irradiated (see page 103, col. 2, para. 3, para. 1, para. 3), wherein the immunodeficient mouse acts as host to xenogeneic bone marrow donor [human] cells, wherein said mouse shows hematopoietic cells engraftment (see fig. 1-4). 
With respect to claims 35-36, Beyer et al teach that the at least 5x105 cell xenogeneic donor cells are introduced by intra-venous injection (see page 103, col. 2, and para 3).
Regarding claim 38, Beyer further teaches collecting a portion that is separated, added to blocking buffer, and reserved for antibody analysis for confirming the chimerism (see Fig. 1).  
Ito/ Beyer et al differs from claimed invention by not disclosing xenogeneic stem or bone marrow donor cell is isolated from a BAT selected from the group consisting of Eonycteris spelaean, Pteropus alecto and Myotis davidii (claim 1, 30, 32 and 37). 
Before the effective filing date of instant application, Zhou et al providing bone marrow cells isolated from adult bats (Pteropus alecto) (see page 7, para. 3). Zhou contemplate that immune cells from bone marrow would facilitate further research into potential mechanisms behind bat-borne zoonotic infection “spill-over” from bats to humans or livestock (see page 7, para. 2). Likewise, Crameri et al disclose establishing primary cell line isolated from bone marrow of P. alecto (see table 1) (limitation of claims 1, 30, 32, 37). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of making immunodeficient chimeric mouse as disclosed in Ito/ Beyer by substituting the xenogeneic human BM or stem cell with functionally equivalent BM isolated from Pteropus alecto as disclosed by Zhou/Pteropus alecto , in a method of making chimeric immunodeficient mouse to study xenogeneic cell engraftment in an immunodeficient mouse, as instantly claimed, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do because prior art recognized that immunodeficient NSG mouse is superior animal model for xenotransplantation and use of xenotransplantation of bat bone marrow-derived immune cells would have facilitated ways to study immune mechanism that confer host resilience to pathogen in bats. The limitation of claim 29 would be implicit and obvious feature of the resulting chimeric immunodeficient mouse comprising BAT cells because bat MHC-I molecules show unique peptide binding grooves not seen in any other mammals as evidence from the teaching of Ng and therefore expected to produce TCR on bat T cell that possibly would not be recognized by mouse MHC-1. One of skill in the art would have been expected to have a reasonable expectation of success in substituting xenogeneic human BM/stem cell with BAT cells because the art teaches the successful isolation of bone marrow cells from BAT and appear to differentiate into cells similar to human or mouse as disclosed in Zhou. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim Objections
Claim 36 is objected to because of the following informalities:  in the instant case, claim 36 recites cell introduced is from 103 cells. The use of phrase “from” is followed up with phrase to in the claim. The claim as written suggest the starting cell number but does not recite to another cell number. It is suggested that the phrase “from” should be replaced with “at least”.  Appropriate correction is required.
Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632